Exhibit 10.2

EXECUTION VERSION

FOURTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (hereinafter referred
to as the “Amendment”) dated as of April 17, 2009, by and among EXCO OPERATING
COMPANY, LP (formerly known as EXCO Partners Operating Partnership, LP)
(“Borrower”), CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors (the
“Guarantors”), the LENDERS party hereto (the “Lenders”), and JPMORGAN CHASE
BANK, N.A., as Administrative Agent (“Administrative Agent”). Unless the context
otherwise requires or unless otherwise expressly defined herein, capitalized
terms used but not defined in this Amendment have the meanings assigned to such
terms in the Credit Agreement (as defined below).

WITNESSETH:

WHEREAS, Borrower, Guarantors, Administrative Agent and Lenders have entered
into that certain Amended and Restated Credit Agreement dated as of March 30,
2007, as amended by that certain First Amendment to Amended and Restated Credit
Agreement dated as of February 20, 2008, that certain Second Amendment to
Amended and Restated Credit Agreement dated as of July 14, 2008 and that certain
Third Amendment to Amended and Restated Credit Agreement dated as of December 1,
2008 (as the same may be further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”); and

WHEREAS, Administrative Agent, Lenders, Borrower and Guarantors desire to amend
the Credit Agreement as provided herein upon the terms and conditions set forth
herein.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrower,
Guarantors, Administrative Agent and the Lenders hereby agree as follows:

SECTION 1. Amendments to Credit Agreement. Subject to the satisfaction or waiver
in writing of each condition precedent set forth in Section 2 hereof, and in
reliance on the representations, warranties, covenants and agreements contained
in this Amendment, the Credit Agreement shall be amended in the manner provided
in this Section 1.

1.1 Additional Definitions. The following definitions shall be and they hereby
are added to Section 1.01 of the Credit Agreement in appropriate alphabetical
order:

“Cash Collateral Account” has the meaning assigned to such term in
Section 2.07(j).

“LMIR” means, for any day, a rate per annum equal to the rate for one month U.S.
dollar deposits as reported on Reuters BBA Libor Rates Page 3750 as of 11:00
a.m., London time, on such day, or if such day is not a Business Day, then the
immediately preceding Business Day (or if not so reported, then any successor to
or substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market).

 

Fourth Amendment to Amended and Restated Credit Agreement

65283302.6



--------------------------------------------------------------------------------

1.2 Amended Definitions. Section 1.01 of the Credit Agreement shall be and it
hereby is amended by amending and restating the following definitions in their
respective entireties to read as follows:

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus one-half of one percent ( 1/2 of 1%) and (c) the
LMIR on such day plus 1.00%. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the LMIR shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the LMIR, respectively.

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or ABR
Loan, or with respect to the Unused Commitment Fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurodollar Spread”, “ABR Spread” or “Unused Commitment Fee Rate”, as the case
may be, based upon the Borrowing Base Usage applicable on such date:

 

Borrowing Base

Usage

  Eurodollar
Spread   ABR
Spread   Unused
Commitment
Fee Rate > 90%   250 b.p.   150 b.p.   50 b.p. > 75% and < 90%   225 b.p.   125
b.p.   50 b.p. > 50% and < 75%   200 b.p.   100 b.p.   50 b.p. < 50%   175 b.p.
    75 b.p.   50 b.p.

Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next change.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York or Dallas, Texas are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan or to determine LMIR, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

“Cash Management Obligations” means, with respect to any Credit Party, any
obligations of such Credit Party owed to any Lender (or any Affiliate of any
Lender) in respect of treasury management arrangements, depositary or other cash
management services, including commercial credit card and merchant card
services.

 

Fourth Amendment to Amended and Restated Credit Agreement – Page 2

65283302.6



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of the Loans,
participations in LC Disbursements or participations in Swingline Loans required
to be funded by it hereunder within one Business Day of the date required to be
funded by it hereunder, (b) notified the Borrower, the Administrative Agent, the
Issuing Bank, the Swingline Lender or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement, (c) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (d) (i) become or is insolvent or has a
parent company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that the Administrative Agent shall provide written notice
to any Lender determined by the Administrative Agent to be a Defaulting Lender
hereunder (and the Administrative Agent shall provide a copy of such
determination to the Borrower).

“Permitted Refinancing” means any Indebtedness of the Borrower, and Indebtedness
constituting Guarantees thereof by Restricted Subsidiaries, incurred or issued
in exchange for, or the net proceeds of which are used to extend, refinance,
renew, replace (whether or not contemporaneously), defease or refund, other
Indebtedness of the Borrower, in whole or in part, from time to time; provided
that (i) the aggregate principal amount of such Permitted Refinancing does not
exceed the aggregate principal amount of Indebtedness permitted under
Section 7.01(h), (ii) such Permitted Refinancing has a stated maturity no later
than January 15, 2010, (iii) the covenant, default and remedy provisions of such
Permitted Refinancing are not materially more restrictive, taken as a whole, on
the Borrower and its Subsidiaries than those set forth in the term sheet
attached hereto as Annex I, and (iv) such Permitted Refinancing and any
Guarantee in respect thereof is unsecured.

 

Fourth Amendment to Amended and Restated Credit Agreement – Page 3

65283302.6



--------------------------------------------------------------------------------

1.3 Swingline Loans. Clause (a) of Section 2.06 of the Credit Agreement shall be
and it hereby is amended and restated in its entirety to read as follows:

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $10,000,000 or (ii) the Aggregate Credit Exposure
exceeding the Aggregate Commitment, provided that the Swingline Lender shall not
be required to make a Swingline Loan (x) to refinance an outstanding Swingline
Loan or (y) if at the time such Swingline Loan is requested by the Borrower
pursuant to Section 2.06(b), any Lender is a Defaulting Lender. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.

1.4 Swingline Loans. Section 2.06 of the Credit Agreement shall be and it hereby
is amended by adding a new clause (d) to the end thereof to read as follows:

(d) If any Swingline Loan is outstanding at the time any Lender is a Defaulting
Lender, upon the written request of the Swingline Lender, the Borrower shall
promptly, and in any event within one (1) Business Day after receipt of such
written request, prepay to the Swingline Lender the then unpaid principal amount
of each Swingline Loan.

1.5 Letters of Credit. Clause (b) of Section 2.07 of the Credit Agreement shall
be and it hereby is amended by adding the following provision to the end
thereof:

Notwithstanding the foregoing, the Issuing Bank shall not at any time be
obligated to issue, amend, renew or extend any Letter of Credit if any Lender is
at such time a Defaulting Lender hereunder, unless the Borrower cash
collateralizes such Defaulting Lender’s portion of the total LC Exposure
(calculated after giving effect to the issuance, amendment, renewal or extension
of such Letter of Credit) in accordance with the procedures set forth in
Section 2.07(j).

1.6 Letters of Credit. Clause (j) of Section 2.07 of the Credit Agreement shall
be and it hereby is amended and restated in its entirety to read as follows:

(j) Cash Collateralization.

(i) If at any time the Borrower elects to cash collateralize the LC Exposure of
any Defaulting Lender pursuant to Section 2.07(b), the Borrower shall deposit in
an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Lenders (the “Cash Collateral Account”), an
amount in cash equal to such Defaulting Lender’s portion of the total LC
Exposure at such time as calculated pursuant to Section 2.07(b) (less any
amounts already on deposit in such Cash Collateral Account representing cash
collateral for any portion of such Defaulting Lender’s portion of the total LC
Exposure).

(ii) If any Letter of Credit is outstanding at the time any Lender is a
Defaulting Lender, upon the written request of the Issuing Bank demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
promptly, and in any event

 

Fourth Amendment to Amended and Restated Credit Agreement – Page 4

65283302.6



--------------------------------------------------------------------------------

within one (1) Business Day after receipt by the Borrower of written notice,
cash collateralize such Defaulting Lender’s portion of the total LC Exposure at
such time by depositing in the Cash Collateral Account an amount in cash equal
to such Defaulting Lender’s portion of the total LC Exposure (less any amounts
already on deposit in such Cash Collateral Account representing cash collateral
for any portion of such Defaulting Lender’s portion of the total LC Exposure).

(iii) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Loans has been accelerated, Lenders with LC
Exposure representing greater than sixty-six and two-thirds percent (66 2/3%) of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in the Cash Collateral Account an amount
in cash equal to the total LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Article IX.

(iv) Deposits in the Cash Collateral Account made pursuant to the foregoing
paragraphs (i), (ii) and (iii) shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement and Borrower hereby grants a security interest in such cash
and each deposit account into which such cash is deposited to secure the
Obligations. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over the Cash Collateral Account.
Other than interest at the rate per annum in effect for accounts of the same
type maintained with the Administrative Agent at such time and any interest
earned on the investment of such deposits, which investments shall be of the
type described in clause (b) of the definition of Permitted Investments and
shall be made by the Administrative Agent in consultation with the Borrower
(unless an Event of Default shall have occurred and be continuing, in which
case, such investments shall be made at the option and sole discretion of the
Administrative Agent) and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
sixty-six and two-thirds percent (66 2/3%) or more of the total LC Exposure), be
applied to satisfy other Obligations of the Borrower under this Agreement.

 

Fourth Amendment to Amended and Restated Credit Agreement – Page 5

65283302.6



--------------------------------------------------------------------------------

(v) If the Borrower is required to provide an amount of cash collateral pursuant
to paragraphs (i), (ii) or (iii) above, such amount (to the extent not applied
as aforesaid) shall be returned to the Borrower within three (3) Business Days
after (x) in the case of cash collateral provided pursuant to paragraphs (i) or
(ii) above, the applicable Defaulting Lender is no longer a Defaulting Lender
and (y) in the case of cash collateral provided pursuant to paragraph
(iii) above, all Events of Default have been cured or waived.

1.7 Fees. Clauses (a) and (b) of Section 2.13 of the Credit Agreement shall be
and they hereby are amended and restated in their entirety to read as follows:

(a) The Borrower agrees to pay to the Administrative Agent, for the account of
each Lender, an unused commitment fee (the “Unused Commitment Fee”) equivalent
to the Applicable Rate times the daily average of the total Unused Commitments.
Such Unused Commitment Fee shall be calculated on the basis of a year consisting
of 360 days. The Unused Commitment Fee shall be payable in arrears on the last
day of March, June, September and December of each year, commencing with the
first such date to occur after the Effective Date, and on the Maturity Date for
any period then ending for which the Unused Commitment Fee shall not have been
theretofore paid. In the event the Aggregate Commitment terminates on any date
other than the last day of March, June, September or December of any year, the
Borrower agrees to pay to the Administrative Agent, for the account of each
Lender, on the date of such termination, the total Unused Commitment Fee due for
the period from the last day of the immediately preceding March, June, September
or December, as the case may be, to the date such termination occurs.
Notwithstanding anything to the contrary contained herein, for so long as any
Lender is a Defaulting Lender hereunder, the portion of the Unused Commitment
Fee attributable to such Defaulting Lender shall cease to accrue pursuant to the
terms of this Section 2.13(a) and the Borrower shall have no obligation to pay
any Unused Commitment Fee for the account of such Defaulting Lender for the
period of time such Lender is a Defaulting Lender.

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at the rate or rates per annum
separately agreed upon between the Borrower and the Issuing Bank on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Aggregate Commitment and the date on which there ceases to be any LC Exposure,
as well

 

Fourth Amendment to Amended and Restated Credit Agreement – Page 6

65283302.6



--------------------------------------------------------------------------------

as the Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Aggregate Commitment terminates and
any such fees accruing after the date on which the Aggregate Commitment
terminates shall be payable on demand. Any other fees payable to the Issuing
Bank pursuant to this paragraph shall be payable within ten (10) days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). Notwithstanding anything
to the contrary contained herein, for so long as any Lender is a Defaulting
Lender hereunder and, to the extent required, the Borrower has cash
collateralized such Defaulting Lender’s portion of the total LC Exposure
pursuant to Section 2.07(j), the portion of the participation fees attributable
to such Defaulting Lender pursuant to clause (i) of this Section 2.13(b) shall
cease to accrue pursuant to the terms of this Section 2.13(b) and the Borrower
shall have no obligation to pay any participation fees to the Administrative
Agent for the account of such Defaulting Lender for the period of time such
Lender is a Defaulting Lender and, to the extent required, such Defaulting
Lender’s portion of the total LC Exposure is cash collateralized pursuant to
Section 2.07(j); provided, however, that in the event the Borrower has not cash
collateralized any Defaulting Lender’s portion of the total LC Exposure pursuant
to, and as required under, Section 2.07(j), then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all
participation fees accruing during the period of time such Lender is a
Defaulting Lender that otherwise would have been payable for the account of such
Defaulting Lender pursuant to clause (i) of this Section 2.13(b) shall be
payable to the Issuing Bank for the account of the Issuing Bank until such
Defaulting Lender’s LC Exposure is cash collateralized pursuant to, and as
required under, Section 2.07(j).

1.8 Financial Statements; Other Information. Clauses (a) and (b) of Section 6.01
of the Credit Agreement shall be and they hereby are amended and restated in
their entirety to read as follows:

(a) within ninety (90) days after the end of each fiscal year of the Borrower,
the audited consolidated (and unaudited consolidating) balance sheet and related
consolidated (and with respect to statements of operations, consolidating)
statements of operations, partners’ equity and cash flows of the Borrower and
its Consolidated Subsidiaries as of the end of and for such year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
reported on by a firm of independent public accountants reasonably acceptable to
Administrative Agent (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements

 

Fourth Amendment to Amended and Restated Credit Agreement – Page 7

65283302.6



--------------------------------------------------------------------------------

present fairly in all material respects the financial condition and results of
operations of the Borrower and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b) within forty-five (45) days after the end of each fiscal quarter of the
Borrower, the consolidated (and unaudited consolidating) balance sheet and
related consolidated (and with respect to statements of operations,
consolidating) statements of operations, partners’ equity and cash flows of the
Borrower and its Consolidated Subsidiaries as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by a Responsible Officer as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Consolidated Subsidiaries on a consolidated and consolidating
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

1.9 Title Data. Section 6.10 of the Credit Agreement shall be and it hereby is
amended and restated in its entirety to read as follows:

Section 6.10. Title Data. The Borrower will, and will cause each Guarantor to,
deliver to the Administrative Agent such opinions of counsel or other evidence
of title as the Administrative Agent shall deem reasonably necessary or
appropriate to verify (a) at all times from and after the Effective Date, not
less than ninety percent (90%) of the Engineered Value of the Borrowing Base
Properties that are required to be subject to a Mortgage pursuant to
Section 6.09 and (b) the validity, perfection and priority of the Liens created
by such Mortgages and such other matters regarding such Mortgages as
Administrative Agent shall reasonably request.

1.10 Affirmative Covenants. Article VI of the Credit Agreement shall be and it
hereby is amended by adding a new Section 6.16 to the end thereof to read as
follows:

Section 6.16. Prepayment of Term Loans. Upon receipt of any cash equity
contribution from EXCO or any of its Subsidiaries (other than the Credit
Parties), the Borrower shall promptly, and in any event within one (1) Business
Day after receipt thereof, use the proceeds of such cash equity contribution to
prepay the Revolving Loans to the extent required to cause the Aggregate
Commitment to exceed the Aggregate Credit Exposure by an amount equal to ten
percent (10%) of the Aggregate Commitment and so long as no Default has occurred
and is continuing or would result from the making of such prepayment, use any
remaining proceeds from such cash equity contribution to prepay the Term Loans;
provided that if a Default exists at the time such cash equity contribution is
received by the Borrower or would occur as a result of such prepayment of the
Term Loans, the Borrower shall use all of the proceeds of such cash equity
contribution to prepay the Revolving Loans.

 

Fourth Amendment to Amended and Restated Credit Agreement – Page 8

65283302.6



--------------------------------------------------------------------------------

1.11 Indebtedness. Clause (h) of Section 7.01 of the Credit Agreement shall be
and it hereby is amended and restated in its entirety to read as follows:

(h) unsecured Indebtedness of the Borrower under the Senior Unsecured Term Loan
Facility in an aggregate outstanding principal amount not to exceed at any time
$300,000,000 less the aggregate amount of all repayments and prepayments of any
Term Loans, and any Permitted Refinancing of any Indebtedness permitted under
this clause (h); and

1.12 Swap Agreements. Section 7.05 of the Credit Agreement shall be and it
hereby is amended and restated in its entirety to read as follows:

Section 7.05 Swap Agreements. The Borrower will not, nor will it permit any of
its Restricted Subsidiaries to, enter into or maintain any Swap Agreement,
except the Existing Swap Agreements, and Swap Agreements entered into in the
ordinary course of business with Approved Counterparties and not for speculative
purposes to (a) hedge or mitigate Crude Oil and Natural Gas price risks to which
the Borrower or any Restricted Subsidiary has actual exposure, and
(b) effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Credit Party;
provided that such Swap Agreements (at the time each transaction under such Swap
Agreement is entered into) would not cause the aggregate notional amount of
Hydrocarbons under all Swap Agreements then in effect (including the Existing
Swap Agreements) to exceed at any time (i) eighty percent (80%) of the
“forecasted production from total proved reserves” (as defined below) of the
Borrower and the Restricted Subsidiaries for each of the first two years of the
forthcoming five year period and (ii) seventy percent (70%) of the forecasted
production from total proved reserves of the Borrower and the Restricted
Subsidiaries for each of the third, fourth and fifth years of the forthcoming
five year period. As used in this Section, “forecasted production from total
proved reserves” means the forecasted production of Crude Oil and Natural Gas as
reflected in the most recent Reserve Report delivered to the Administrative
Agent pursuant to Section 6.01, after giving effect to any pro forma adjustments
for the consummation of any acquisitions or dispositions since the effective
date of such Reserve Report. Once the Borrower or any Restricted Subsidiaries
enters into a Swap Agreement or any hedge transaction pursuant to any Swap
Agreement, the terms and conditions of such Swap Agreement and such hedge
transaction may not be amended or modified, nor may such Swap Agreement or hedge
transaction be sold, assigned, transferred, cancelled or otherwise disposed of
without the prior written consent of Majority Lenders. Each Credit Party and
each Lender agrees and acknowledges that (i) the Existing Swap Agreements are
Swap Agreements permitted under this Section 7.05, (ii) as of the Effective
Date, the counterparty to each Existing Swap Agreement is a Lender Counterparty,
and (iii) the obligations of the Credit Parties under the Existing Swap
Agreements are included in the defined term “Obligations” and such obligations
are entitled to the benefits of, and are secured by the Liens granted under, the
Security Instruments.

 

Fourth Amendment to Amended and Restated Credit Agreement – Page 9

65283302.6



--------------------------------------------------------------------------------

1.13 Events of Default. Clause (d) of Article IX of the Credit Agreement shall
be and it hereby is amended and restated in its entirety to read as follows:

(d) the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in Section 2.12, Section 6.01,
Section 6.02, Section 6.03 (with respect to the Borrower or any Restricted
Subsidiary’s existence), Section 6.05 (with respect to insurance), Section 6.08,
Section 6.16 or in Article VII;

1.14 Notices. Subclause (ii) of Section 11.01(a) of the Credit Agreement shall
be and it hereby is amended and restated in its entirety to read as follows:

(ii) if to the Administrative Agent or Issuing Bank, to JPMorgan Chase Bank,
N.A., Mail Code IL1-0010, 10 South Dearborn, Chicago, Illinois 60603-2003,
Telecopy No. (312) 385-7096, Attention: Claudia Kech, with a copy to JPMorgan
Chase Bank, N.A., 2200 Ross Avenue, 3rd Floor, TX1-2911, Dallas, Texas 75201,
Telecopy No. (214) 965-3280, Attention: Kimberly A. Coil, Senior Vice President;

1.15 Reaffirmation of Borrowing Base. This Amendment shall constitute a notice
of the reaffirmation of the Borrowing Base pursuant to Section 3.04 of the
Credit Agreement, and Administrative Agent hereby notifies Borrower that, as of
the effective date of this Amendment, the Borrowing Base is $1,300,000,000 until
the next Redetermination Date.

SECTION 2. Conditions. The amendments to the Credit Agreement and the
reaffirmation of the Borrowing Base set forth in Section 1 of this Amendment
shall be effective upon the satisfaction of each of the conditions set forth in
this Section 2.

2.1 Execution and Delivery. Each Credit Party, the Required Lenders and the
Administrative Agent shall have executed and delivered this Amendment.

2.2 No Default. No Default or Event of Default shall have occurred and be
continuing or shall result after giving effect to this Amendment.

2.3 Other Documents. The Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transaction provided
for herein as the Administrative Agent or its special counsel may reasonably
request, and all such documents shall be in form and substance satisfactory to
the Administrative Agent.

SECTION 3. Representations and Warranties of Borrower. To induce the Lenders to
enter into this Amendment, each Credit Party hereby represents and warrants to
the Lenders as follows:

3.1 Reaffirmation of Representations and Warranties/Further Assurances. After
giving effect to the amendments herein, each representation and warranty of such
Credit Party contained in the Credit Agreement or in any other Loan Document is
true and correct in all material respects on the date hereof (except to the
extent such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects as of such date).

 

Fourth Amendment to Amended and Restated Credit Agreement – Page 10

65283302.6



--------------------------------------------------------------------------------

3.2 Corporate Authority; No Conflicts. The execution, delivery and performance
by such Credit Party of this Amendment and all documents, instruments and
agreements contemplated herein are within such Credit Party’s corporate or other
organizational powers, have been duly authorized by all necessary action,
require no action by or in respect of, or filing with, any court or agency of
government and do not violate or constitute a default under any provision of any
applicable law or other agreements binding upon such Credit Party or result in
the creation or imposition of any Lien upon any of the assets of such Credit
Party except for Liens permitted under Section 7.02 of the Credit Agreement.

3.3 Enforceability. This Amendment has been duly executed and delivered by each
Credit Party and constitutes the valid and binding obligation of such Credit
Party enforceable in accordance with its terms, except as (i) the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditor’s rights generally, and (ii) the availability of equitable remedies may
be limited by equitable principles of general application.

3.4 No Default. As of the effective date of this Amendment, both before and
immediately after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.

SECTION 4. Miscellaneous.

4.1 Reaffirmation of Loan Documents and Liens. Except as amended and modified
hereby, any and all of the terms and provisions of the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby in all
respects ratified and confirmed by each Credit Party. Each Credit Party hereby
agrees that the amendments and modifications herein contained shall in no manner
affect or impair the liabilities, duties and obligations of any Credit Party
under the Credit Agreement and the other Loan Documents or the Liens securing
the payment and performance thereof.

4.2 Parties in Interest. All of the terms and provisions of this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

4.3 Legal Expenses. Each Credit Party hereby agrees to pay all reasonable fees
and expenses of special counsel to the Administrative Agent incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and all related documents.

4.4 Counterparts. This Amendment may be executed in one or more counterparts and
by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of photocopies of the signature pages to this Amendment by
facsimile or electronic mail shall be effective as delivery of manually executed
counterparts of this Amendment.

 

Fourth Amendment to Amended and Restated Credit Agreement – Page 11

65283302.6



--------------------------------------------------------------------------------

4.5 Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

4.6 Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.

4.7 Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

4.8 Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York.

[Signature Pages Follow]

 

Fourth Amendment to Amended and Restated Credit Agreement – Page 12

65283302.6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

BORROWER: EXCO OPERATING COMPANY, LP (formerly known as EXCO Partners Operating
Partnership, LP) By:  

EXCO Partners OLP GP, LLC

its sole general partner

  By:  

/s/ J. Douglas Ramsey

  Name:   J. Douglas Ramsey, Ph.D.   Title:   Vice President and Chief Financial
Officer

Address for Notices: EXCO Operating Company, LP 12377 Merit Drive, Suite 1700
Dallas, Texas 75251 Facsimile No. 214-368-2087 Attn:   Douglas H. Miller   Chief
Executive Officer and   Attn:   J. Douglas Ramsey   Chief Financial Officer

GUARANTORS: GARRISON GATHERING, LLC VAUGHAN DE, LLC VAUGHAN HOLDING COMPANY,
L.L.C. VERNON GATHERING, LLC By:  

/s/ J. Douglas Ramsey

Name:   J. Douglas Ramsey, Ph.D. Title:   Vice President and Chief Financial
Officer for each of the Credit Parties listed above

 

Fourth Amendment to Second Amended and Restated Credit Agreement – Signature
Page

65283302



--------------------------------------------------------------------------------

TALCO MIDSTREAM ASSETS, LTD. By:  

VAUGHAN HOLDING COMPANY, L.L.C.,

its General Partner

  By:  

/s/ J. Douglas Ramsey

  Name:   J. Douglas Ramsey, Ph.D.   Title:   Vice President and Chief Financial
Officer

 

TGG PIPELINE, LTD. By:   VAUGHAN HOLDING COMPANY, L.L.C.,   its General Partner
  By:  

/s/ J. Douglas Ramsey

  Name:   J. Douglas Ramsey, Ph.D.   Title:  

Vice President and Chief Financial

Officer

EXCO PRODUCTION COMPANY, LP

(formerly known as Winchester Production Company, Ltd.)

By:  

VAUGHAN DE, LLC,

Its General Partner

  By:  

/s/ J. Douglas Ramsey

  Name:   J. Douglas Ramsey, Ph.D.   Title:   Vice President and Chief Financial
Officer

 

Fourth Amendment to Second Amended and Restated Credit Agreement – Signature
Page

65283302



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender and as Administrative Agent,

By:  

/s/ Kimberly A. Coil

Name:   Kimberly A. Coil Title:   Senior Vice President

 

Fourth Amendment to Second Amended and Restated Credit Agreement – Signature
Page

65283302



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC

as a Lender

By:  

/s/ Marie A. Haddad

Name:   Marie A. Haddad Title:  

Associate Director

Banking Products Services, US

By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:  

Associate Director

Banking Products Services, US

 

Fourth Amendment to Second Amended and Restated Credit Agreement – Signature
Page

65283302



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

as a Lender

By:

 

/s/ Rianka Mohan

Name:

  Rianka Mohan

Title:

  Vice President

By:

 

/s/ Christopher Reo Day

Name:

  Christopher Reo Day

Title:

  Associate

 

Fourth Amendment to Second Amended and Restated Credit Agreement – Signature
Page

65283302



--------------------------------------------------------------------------------

LEHMAN BROTHERS COMMERCIAL BANK

as a Lender

By:

 

/s/ Gary Murray

Name:

  Gary Murray

Title:

  Chief Credit Officer

 

Fourth Amendment to Second Amended and Restated Credit Agreement – Signature
Page

65283302



--------------------------------------------------------------------------------

BNP PARIBAS

as a Lender

By:

 

/s/ Richard Hawthorne

Name:

  Richard Hawthorne

Title:

 

Director

By:

 

/s/ Edward Pak

Name:

  Edward Pak

Title:

 

Vice President

 

Fourth Amendment to Second Amended and Restated Credit Agreement – Signature
Page

65283302



--------------------------------------------------------------------------------

MORGAN STANLEY BANK

as a Lender

By:  

/s/ Melissa James

Name:   Melissa James Title:   Authorized Signatory

 

Fourth Amendment to Second Amended and Restated Credit Agreement – Signature
Page

65283302



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA

as a Lender

By:  

/s/ Don J. McKinnerney

Name:   Don J. McKinnerney Title:   Authorized Signatory

 

Fourth Amendment to Second Amended and Restated Credit Agreement – Signature
Page

65283302



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC

as a Lender

By:  

/s/ Mark Lumpkin, Jr.

Name:   Mark Lumpkin, Jr. Title:   Vice President

 

Fourth Amendment to Second Amended and Restated Credit Agreement – Signature
Page

65283302



--------------------------------------------------------------------------------

STERLING BANK

as a Lender

By:  

/s/ Parul June

Name:   Parul June Title:   Banking Officer

 

Fourth Amendment to Second Amended and Restated Credit Agreement – Signature
Page

65283302



--------------------------------------------------------------------------------

 

UNION BANK, N.A.

(f/k/a UNION BANK OF CALIFORNIA, N.A.)

as a Lender

By:

 

/s/ Douglas Gale

Name:

  Douglas Gale

Title:

 

Vice President

 

Fourth Amendment to Second Amended and Restated Credit Agreement – Signature
Page

65283302



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA

as a Lender

By:  

/s/ David G. Mills

Name:   Davis G. Mills Title:   Managing Director

 

Fourth Amendment to Second Amended and Restated Credit Agreement – Signature
Page

65283302



--------------------------------------------------------------------------------

WACHOVIA BANK NATIONAL ASSOCIATION

as a Lender

By:  

/s/ Paul Pritchett

Name:   Paul Pritchett Title:   Vice President

 

Fourth Amendment to Second Amended and Restated Credit Agreement – Signature
Page

65283302



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.

as a Lender

By:  

/s/ Tom K. Martin

Name:   Tom K. Martin Title:   Vice President

 

Fourth Amendment to Second Amended and Restated Credit Agreement – Signature
Page

65283302



--------------------------------------------------------------------------------

WESTLB AG, NEW YORK BRANCH

as a Lender

By:  

/s/ Horst Kleinecke

Name:   Horst Kleinecke Title:   Executive Director By:  

/s/ Robert Vincent

Name:   Robert Vincent Title:   Executive Director

 

Fourth Amendment to Second Amended and Restated Credit Agreement – Signature
Page

65283302



--------------------------------------------------------------------------------

BMO CAPITAL MARKETS FINANCING, INC.

as a Lender

By:  

/s/ Gumaro Tijerina

Name:   Gumaro Tijerina Title:   Director

 

Fourth Amendment to Second Amended and Restated Credit Agreement – Signature
Page

65283302



--------------------------------------------------------------------------------

ALLIED IRISH BANKS, P.L.C.

as a Lender

By:  

/s/ Mark Connelly

Name:   Mark Connelly Title:   Senior Vice President By:  

/s/ Edward M. Fenk

Name:   Edward Fenk Title:   Vice President

 

Fourth Amendment to Second Amended and Restated Credit Agreement – Signature
Page

65283302



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS

as a Lender

By:  

/s/ Vincent D’Amore

Name:   Vincent D’Amore Title:   Director By:  

/s/ Silvia L. Spear

Name:   Silvia L. Spear Title:   Managing Director

 

Fourth Amendment to Second Amended and Restated Credit Agreement – Signature
Page

65283302



--------------------------------------------------------------------------------

CALYON NEW YORK BRANCH

as a Lender

By:  

/s/ Michael D. Willis

Name:   Michael D. Willis Title:   Director By:  

/s/ Darrell Stanley

Name:   Darrell Stanley Title:   Managing Director

 

Fourth Amendment to Second Amended and Restated Credit Agreement – Signature
Page

65283302



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION

as a Lender

By:  

/s/ Daria Mahoney

Name:   Daria Mahoney Title:   Vice President

 

Fourth Amendment to Second Amended and Restated Credit Agreement – Signature
Page

65283302



--------------------------------------------------------------------------------

COMERICA BANK

as a Lender

By:  

/s/ Peter L. Sefzik

Name:   Peter L. Sefzik Title:   Senior Vice President

 

Fourth Amendment to Second Amended and Restated Credit Agreement – Signature
Page

65283302



--------------------------------------------------------------------------------

FORTIS CAPITAL CORP.

as a Lender

By:  

/s/ Scott Myatt

Name:   Scott Myatt Title:   Director By:  

/s/ Darrell Holley

Name:   Darrell Holley Title:   Managing Director

 

Fourth Amendment to Second Amended and Restated Credit Agreement – Signature
Page

65283302



--------------------------------------------------------------------------------

BANK OF AMERICA

as a Lender

By:  

/s/ Jeffrey H. Rathkamp

Name:   Jeffrey H. Rathkamp Title:   Managing Director

 

Fourth Amendment to Second Amended and Restated Credit Agreement – Signature
Page

65283302



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION

as a Lender

By:  

/s/ Masakazu Hasegawa

Name:   Masakazu Hasegawa Title:   General Manager

 

Fourth Amendment to Second Amended and Restated Credit Agreement – Signature
Page

65283302



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P.

as a Lender

By:  

/s/ Andrew Caditz

Name:   Andrew Caditz Title:   Authorized Signatory

 

Fourth Amendment to Second Amended and Restated Credit Agreement – Signature
Page

65283302



--------------------------------------------------------------------------------

BARCLAYS BANK PLC

as a Lender

By:  

/s/ Maria Lund

Name:   Maria Lund Title:   Vice President

 

Fourth Amendment to Second Amended and Restated Credit Agreement – Signature
Page

65283302